Citation Nr: 0520852	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from November 1979 to July 
2000.  The appellant is his surviving spouse.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the RO erred by failing to grant 
entitlement to service connection for the cause of the 
veteran's death.  The veteran retired from the service at the 
end of July 2000.  In December 2001, the veteran committed 
suicide.  The appellant maintains that the veteran suffered 
from a psychosis that was manifest within the initial post 
service year that ultimately caused him to commit suicide.

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  The Court has held that the 
duty to assist the claimant includes obtaining all available 
facts and medical evidence to support her claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  38 C.F.R. § 3.159 provides 
that VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  

A March 2001 VA treatment note indicates that the veteran had 
been charged with criminal sexual assault and he had violated 
a restraining order.  The veteran currently was homeless and 
he had recently been incarcerated twice.  He had developed 
suicidal ideations the day before after becoming angry with 
his spouse.  He had immediately sought mental health care.  
It was further noted that the veteran was under the care of 
Dr. Doty, a psychologist in Carbondale.  

A June 2001 VA hospital record indicates that the veteran 
reportedly had made a serious suicide attempt two weeks prior 
to admission.  He had been admitted to Barnes-Jewish Hospital 
at the time of the suicide attempt.  The appellant executed a 
medical authorization form for the release of medical records 
from Barnes-Jewish Hospital.  A January 2003 statement from 
Barnes-Jewish Hospital indicates that VA's request for 
records was accompanied by an outdated medical authorization 
(authorization forms valid only for 90 days from date of 
execution).  Although the RO issued a letter to the appellant 
in August 2003 requesting a current authorization form, the 
appellant has not responded.  Accordingly, the RO should 
contact the appellant in writing.  She should be notified 
that she must submit a currently executed medical 
authorization so that treatment records can be obtained from 
Barnes-Jewish Hospital.

The veteran made a second unsuccessful suicide attempt in 
September 2001.  A September 2001 report from Memorial 
Hospital of Carbondale indicated that the veteran had been 
transferred from St. Joseph's Hospital where he had been 
treated immediately following the second suicide attempt.  
Accordingly, the RO should obtain all treatment records from 
St. Joseph's Hospital.

The record further reflects that the veteran was receiving 
ongoing VA mental health treatment at Jefferson Barracks 
Division of St. Louis and the Marion VA medical center.  
Private treatment was afforded at Choate Mental Health and 
Development Center.  And the appellant indicated in July 2002 
that the veteran had been living at the Good Samaritan House 
in Carbondale.  The RO should contact each of the above 
listed facilities and obtain all available records.  

Accordingly, the case is REMANDED for the following action:
1.  The RO should ask the appellant to 
provide information regarding all 
medical treatment received by the 
veteran from the time of service 
separation in July 2000 until the time 
of his death in December 2001.  The RO 
should assist the appellant in obtaining 
all relevant medical evidence that is 
not already of record to include 
treatment records from Dr. Doty, a 
psychologist in Carbondale, from August 
2000 to December 2001; the May 2001 
treatment records from Barnes-Jewish 
Hospital; the September 2001 treatment 
records from St. Joseph's Hospital; all 
treatment records from Choate Mental 
Health and Development Center from 
August 2000 to December 2001; all 
medical and administrative records from 
the Good Samaritan House in Carbondale 
from August 2000 to December 2001; and 
all VA treatment records from Jefferson 
Barracks Division in St. Louis and the 
Marion VA medical center from August 
2000 to December 2001.  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the appellant and her representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




